UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1241


LAWRENCE VERLINE WILDER, SR.,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   James E. Gates,
Magistrate Judge. (7:15-cv-00046-D)


Submitted:   September 29, 2016           Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lawrence      Verline       Wilder,     Sr.,    seeks        to     appeal       the

magistrate judge’s order denying his request for a hearing and

for appointment of counsel in his civil action.                     This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),    and    certain     interlocutory     and       collateral       orders,     28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,    337   U.S.   541,   545-46      (1949).            The   order

Wilder    seeks    to   appeal      is   neither      a    final    order        nor   an

appealable interlocutory or collateral order.                      Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal

for   lack   of    jurisdiction.         We   dispense      with        oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                               DISMISSED




                                         2